Title: Report on Tonnage and Imports for the Several States, 10 March 1792
From: Hamilton, Alexander
To: 



Treasury Department March 10th. 1792[Communicated on March 12, 1792]
[To the President of the Senate]
Sir,

In obedience to the order of the Senate, of the 8th instant, I have the honor to transmit thirteen returns exhibiting, as accurately as is practicable, the various descriptions of vessels employed during the year ending the 30th September, 1790, in the import trade of each State at that time comprehended in the Union, together with the foreign places from whence they departed for the United States.
I have also the honor to transmit thirteen returns exhibiting, as far as the public accounts admit, the various species of Merchandize imported during the year ending on the 30th day of September, abovementioned. Two of each sets of those returns, Vizt: those for North Carolina and Rhode Island, are not for the intire year, as they were not during a part of it comprehended within the Union.
It is ascertained by the Books of the Treasury, and the fact will appear from a return now in preparation, that the proportion of duties accruing on goods imported in foreign ships during the year ending the 30th of September last, is less than one-fourth of the whole duties [on goods imported.]
Those returns, having been completed prior to the order of the Senate, do not convey all the information required by their Act, but as they contain a considerable portion of what is directed, I have thought it best to transmit them without delay. The remaining information will be prepared as expeditiously as possible; [though the preparation of a part of it will require very considerable time.]
With the highest respect, I have the honor to be, Sir   Your most obedt & most humble Servant
A HamiltonSecy of the Treasury
The Vice President of the United States & President of the Senate.
